Citation Nr: 9901862	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for non-Hodgkins lymphoma 
based on exposure to Agent Orange.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from February 1943 to January 
1946 and from June 1949 to January 1950.  This matter comes 
to the Board of Veterans Appeals (Board) from a January 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for non-Hodgkins lymphoma.  The veteran has 
perfected an appeal of that decision.

The Board notes that although the RO certified the veterans 
appeal to the Board in October 1998, the veteran was not 
provided notification of the certification as provided in 
38 C.F.R. § 19.36 (1998).  The veteran, who does not have a 
representative, was provided the opportunity to appear at a 
hearing before a member of the Board in December 1998, and 
has had sufficient opportunity to submit additional evidence 
in support of his claim.  As the provisions of 38 C.F.R. 
§ 19.36 make clear, the purpose of the notice of 
certification is to notify the veteran of the time limit 
contained in 38 C.F.R. § 20.1304 (1998) for submitting 
additional evidence after the certification.  Since the 
veteran was not notified of the certification, the time limit 
was not triggered.  38 C.F.R. § 20.1304(a).  In any event, 
the veteran has not submitted additional evidence, or 
requested a new hearing or representation since the 
certification, and the time limitations of § 20.1304 have not 
been at issue.  The Board finds, therefore, that the veteran 
has been provided due process of law, and that it may proceed 
to a determination on the merits of his appeal.  


FINDING OF FACT

The veterans civilian employment with private airline 
companies under contract with the United States Air Force, 
Military Airlift Command, from October 1965 to September 
1967, upon which entitlement to service connection is 
claimed, does not constitute active military service for VA 
compensation purposes.



CONCLUSION OF LAW

As a matter of law, non-Hodgkins lymphoma was not incurred 
or aggravated in the line of duty during a period of active 
military service.  38 U.S.C.A. §§ 101(21), 101(24), 1110 
(West 1991); 38 C.F.R. §§ 3.1(a), 3.6, 3.7, 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his employment by Southern Air 
Transport, Incorporated, from January 1966 to September 1967, 
and the Air Asia Company, Limited, in October 1965 
constitutes active military service for VA compensation 
purposes.  He further contends that during this period, he 
participated in the support of military activities in 
Vietnam, including flights to Vietnam, and that he was 
exposed to Agent Orange during his employment.  He claims 
that non-Hodgkins lymphoma, which was diagnosed in November 
1991, was caused by his exposure to Agent Orange during the 
claimed military service.

In his February 1997 notice of disagreement and during an 
April 1997 hearing he stated that while participating in the 
support of combat operations in Vietnam from January 1966 to 
September 1967, he held a government service position and he 
was domiciled with his family at an Air Force base in Japan, 
where he and his family had access to all of the base 
facilities.  He also stated that he was exposed to Agent 
Orange during this period, in that the aircraft on which he 
was employed carried Agent Orange as cargo, and the aircraft 
flew into areas that had been newly sprayed with Agent 
Orange.

In support of his claim, he submitted documents from Southern 
Air Transport, Incorporated, and the Air Asia Company, 
Limited, showing that he was employed as a flight navigator 
during the applicable period, and a Certificate of 
Recognition and Appreciation from the Commander of the United 
States Air Force.  The certificate shows that while employed 
by Southern Air Transport, Incorporated, as a flight 
navigator between January 1966 and September 1967 he 
performed outstanding service to the United States Armed 
Forces engaged in combat operations in Vietnam by completing 
122 Contract Airlift Logistical Support Missions for the 
Military Airlift Command.  He also submitted a copy of the 
Defense Base Act of 1941, which extends the provisions of the 
Longshoremans and Harbor Workers Compensation Act to 
employees at United States military, air, and naval bases 
overseas.

In January 1997 the RO informed the National Personnel 
Records Center (NPRC) that the veteran had been employed 
under contract for airlift logistical support missions, and 
asked the NPRC to verify all of the periods of the veterans 
active service.  In August 1997 the NPRC certified that the 
veterans only period of active service was from March 1943 
to January 1946.

II.  Law and Regulations

Service connection may be established and disability 
compensation paid for a disability resulting from disease or 
injury incurred or aggravated in the line of duty in the 
active military, naval or air service of the United States.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term active 
military, naval, or air service is defined as active duty, 
any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

The term active duty is defined as full-time duty in the 
Armed Forces, other than active duty for training; full-time 
duty as a commissioned officer of the Public Health Service; 
full-time duty as a commissioned officer of the national 
Oceanic and Atmospheric Administration; service as a cadet at 
the United States Military, Air Force, or Coast Guard 
Academy, or as a midshipman at the United States Naval 
Academy; and authorized travel to or from such duty or 
service.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6.  Armed 
Forces means the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their reserve 
components.  38 C.F.R. § 3.1(a).  

In addition, the following individuals and groups are 
considered to have performed active military service:  1) 
persons who were injured or died during the aerial 
transportation of mail as set forth in Pub. L. No. 140 of the 
73rd Congress; 2) contract surgeons during a period of war; 
and 3) active military service as certified under Section 401 
of Pub. L. No. 95-202, the GI Bill Improvement Act of 1977, 
all of which pertains to service during World Wars I and II.  
This category includes United States civilian employees of 
American Airlines, Flying Tigers, United Airlines, Transworld 
and Western Airlines (TWA), Consolidated Vultree Aircraft 
Corporation, Pan American World Airways, Northwest Airlines, 
Northeast Airlines, and Braniff Airways who served overseas 
during the airlines contract with the Air Transport Command 
from December 1941 to August 1945.  See Pacheco v. West, No. 
97-2313, slip op. at 1-2 (U.S. Vet. App. Nov. 18, 1998); 
38 C.F.R. § 3.7.

III.  Analysis

The veterans claim of entitlement to service connection for 
non-Hodgkins lymphoma based on exposure to Agent Orange is 
contingent on whether his employment with a civilian 
contractor, at which time he was reportedly exposed to Agent 
Orange, constitutes qualifying military service for VA 
compensation purposes.  Although the veteran performed active 
duty from February 1943 to January 1946 and from June 1949 to 
January 1950, the evidence does not show that he performed 
active duty with the Armed Forces of the United States from 
October 1965 through September 1967.  He did not enlist in, 
nor was he inducted into the Armed Forces, nor did he serve 
under military control.  See Maldonado v. Brown, 
6 Vet. App. 48 (1993).

With the exception of the specific civilian employment 
defined in 38 C.F.R. § 3.7, employment as a civilian under 
contract with the Air Transport Command, the Military Airlift 
Command, or any other component of the Department of Defense 
does not constitute active service in the Armed Forces of the 
United States.  The veteran has pointed to the provisions of 
the Defense Base Act of 1941 to support his claim.  That act, 
however, does not contain any provision that would transform 
the veterans employment with private airlines under contract 
to the United States Air Force into qualifying service for 
purposes of VA benefits.

Because the veterans employment from October 1965 through 
September 1967 is not qualifying military service for VA 
compensation purposes, the Board has determined that his 
claim of entitlement to VA compensation benefits based on 
this period of employment is precluded as a matter of law.  
See Jandoc v. Brown, 8 Vet. App. 476, 483 (1996) (citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)) (where the law 
is dispositive and bars entitlement, the claim should be 
denied as a matter of law).


ORDER

The claim of entitlement to service connection for non-
Hodgkins lymphoma based on exposure to Agent Orange is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
